Dykman, J.
This action was commenced for the recovery of commissions upon an exchange of real property. The present defendant was substituted in the place of the original defendant, because he, as well as the plaintiff, claimed the commissions upon the exchange. The cause was tried before a judge without a jury, and he has found that the defendant was employed to exchange the real property, and was the sole procuring cause of such exchange on the part of Brush, who was the original defendant in this action, and the party from whom the plaintiff claimed to be entitled to recover his commission. Such finding of the judge is well sustained by the evidence, and the judgment should be affirmed, with costs.